Case 2:18-cv-13536-GCS-APP ECF No. 15-2 filed 03/08/19   PageID.68   Page 1 of 18




                Exhibit A
Case 2:18-cv-13536-GCS-APP ECF No. 15-2 filed 03/08/19          PageID.69     Page 2 of 18



                      UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF MICHIGAN
                            DETROIT DIVISION


  ANGELA D. ROE,
                                                        AMENDED CIVIL
               Plaintiff,                                COMPLAINT

  v.
                                                 CASE NO. 2:18-cv-13536-
  ROOSEN, VARCHETTI & OLIVER,                          GCS-APP
  PLLC, and CREDIT ACCEPTANCE
  CORPORATION,
                                                DEMAND FOR JURY TRIAL
               Defendants.


                            FIRST AMENDED COMPLAINT

          NOW comes ANGELA D. ROE (“Plaintiff”), by and through her attorneys,

 Sulaiman Law Group, Ltd. (“Sulaiman”), complaining as to the conduct of

 ROOSEN, VARCHETTI & OLIVER, PLLC (“Roosen”) and CREDIT

 ACCEPTANCE            CORPORATION           (“Credit     Acceptance”)      (collectively,

 “Defendants”), as follows:

                                NATURE OF THE ACTION

       1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection

 Practices Act (“FDCPA”) under 15 U.S.C. §1692 et seq. for Roosen’s unlawful

 conduct.




                                            1
Case 2:18-cv-13536-GCS-APP ECF No. 15-2 filed 03/08/19        PageID.70    Page 3 of 18



    2. Plaintiff brings this action for damages pursuant to the Michigan Collection

 Practices Act (“MCPA”) under M.C.L. § 445.251 et seq. for Credit Acceptance’s

 unlawful conduct.

                             JURISDICTION AND VENUE

    3. This action arises under and is brought pursuant to the FDCPA. Subject

 matter jurisdiction is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C.

 §§1331 and 1337, as the action arises under the laws of the United States.

 Supplemental jurisdiction exists for Plaintiff’s state law claim pursuant to 28 U.S.C

 §1367.

    4. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendants

 conduct business in the Eastern District of Michigan and a substantial portion of the

 events or omissions giving rise to the claims occurred within the Eastern of the

 District of Michigan.

    5. Joinder of Plaintiff’s claims against Defendants is proper under Fed. R. Civ.

 P. 20(a)(2) as the claims arise out of the same transaction, occurrence, or series of

 transactions or occurrences; and the claims arise out of common questions of law

 and fact.

                                       PARTIES

    6. Plaintiff is a consumer over-the-age of 18 residing in Wayne County,

 Michigan, which is located within the Eastern District of Michigan.


                                          2
Case 2:18-cv-13536-GCS-APP ECF No. 15-2 filed 03/08/19          PageID.71    Page 4 of 18



       7. Plaintiff is a “person,” as defined by 47 U.S.C. §153(39).

       8. Roosen promotes itself as “[t]he premier collection law firm[.]”1 Roosen is a

 debt collection law firm with its principal place of business located at 39541 Garfield

 Road, Clinton Township, Michigan 48038. Roosen regularly collects upon

 consumers in the state of Michigan.

       9. Credit Acceptance is an auto finance company providing automobile loans

 and other related financial products. Credit Acceptance is a corporation organized

 under the laws of the state Michigan with its principal place of business located at

 25505 West 12 Mile Road, Southfield, Michigan 48034.

       10.Defendants are “person[s]” as defined by 47 U.S.C. §153(39).

       11.Defendants acted through their agents, employees, officers, members,

 directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,

 representatives and insurers at all times relevant to the instant action.

                              FACTS SUPPORTING CAUSES OF ACTION

       12. The instant action arises out of Roosen’s attempts to garnish the wages of an

 “Angela Roe” that is not Plaintiff (“Unknown Angela Roe”).

       13. Upon information and belief, Credit Acceptance purportedly obtained a

 judgement (“subject debt”) against the Unknown Angela Roe on or about October

 29, 2015. See Exhibit A, Request for Writ.


 1
     http://www.rvolaw.com/

                                              3
Case 2:18-cv-13536-GCS-APP ECF No. 15-2 filed 03/08/19                           PageID.72   Page 5 of 18



       14. The principal amount of the subject debt is $11,476.83. After $4,847.28 in

 postjudgment interest as well as $135.70 in postjudgment costs, the total balance

 said to be owed on the subject debt as of October 9, 2018 was $16,459.81. See id.

       15. On or around October 9, 2018, Defendants filed a Request for Writ for

 Garnishment (Periodic) in Michigan’s 91st Judicial District in an effort to collect the

 subject debt. Id.

       16. Defendants’ writ identified an “Angela Roe” as the Defendant to the

 garnishment proceedings. Id.

       17. National Realty Centers, Inc. (“National Realty”) is identified as the

 Garnishee on Defendants’ writ. Id.

       18. Plaintiff is employed as a realtor with National Realty.2

       19. The Unknown Angela Roe has no connection or affiliation to National

 Realty, nor is there any information available anywhere suggesting she would be.

       20. As required by Michigan Law, Defendants’ writ contains a verifying

 statement that “Plaintiff knows or with good reason believes the garnishee is

 indebted or posses or controls property belonging to defendant.” Id., see also M.C.L.

 § 3.101(D)(3); M.C.R. 2.114(A).

       21. Roosen signed the writ, indicating the veracity of the representations

 contained therein. See M.C.R. 2.114(A).


 2
     https://www.realtor.com/realestateagents/angela-roe_livonia_mi_1497407_031584405

                                                        4
Case 2:18-cv-13536-GCS-APP ECF No. 15-2 filed 03/08/19        PageID.73    Page 6 of 18



    22. The writ was subsequently served upon National Realty on or about October

 30, 2018. See Exhibit B, National Realty First Garnishee Disclosure Form.

    23. In response, National Realty filled out the Garnishee Disclosure Form. Id.

    24. National Realty, believing that it was in possession of or controlled property

 belonging to the Angela Roe sought by Defendants’ writ, represented that it was

 obligated to pay Angela Roe during the period of the writ, further representing that

 it would begin to immediately garnish Plaintiff’s commission payments. Id.

    25. As required by Michigan law, National Realty sent a copy of its disclosure

 form to Plaintiff on or about October 31, 2018. Id.

    26. Upon receipt of National Realty’s Garnishee Disclosure Form, Plaintiff

 became extremely confused, emotionally distressed, and concerned, as she had never

 incurred any obligation with Credit Acceptance, was never served with any lawsuit

 that would have resulted in a judgment being entered against her, and was confused

 as to how her earnings could be garnished for a debt she had absolutely no

 connection with.

    27. Seeking to address the issue, Plaintiff reached out to Defendants and National

 Realty in order to address the issue.

    28. Defendants completely refused to speak with Plaintiff, since Plaintiff could

 not provide the correct verifying information (i.e., social security number) regarding

 the subject debt.


                                           5
Case 2:18-cv-13536-GCS-APP ECF No. 15-2 filed 03/08/19          PageID.74    Page 7 of 18



    29. After Plaintiff pleaded with National Realty and repeatedly informed them

 that she was not the Angela Roe referenced in the writ, National Realty apparently

 realized their mistake, and submitted an Amended Garnishee Disclosure Form to

 Defendants on or about November 6, 2018. See Exhibit C, National Realty Amended

 Garnishee Disclosure Form.

    30. The Amended Garnishee Disclosure Form represents that National Realty

 is not in control of any funds of the Unknown Angela Roe who was the intended

 target of Defendants’ writ, further representing that no garnishments would occur as

 a result of the writ. Id.

    31. However, Plaintiff did not receive a copy of National Realty’s Amended

 Garnishee Disclosure Form until February 25, 2019, after the instant matter was filed

 and discovery began in this case.

    32. As such, Plaintiff languished for months believing that any commissions she

 received from National Realty would be subject to Defendants’ erroneous writ for

 garnishment. As a result, Plaintiff refrained from attempting to sell real estate during

 this time period out of fear that her wages would be garnished, thus resulting in lost

 business opportunity.

    33. Based on the above, it is clear that Defendants did not know, or have any

 good reason to believe, National Realty was in control or possession of any property

 belonging to the Angela Roe that was the intended target of their garnishment efforts.


                                            6
Case 2:18-cv-13536-GCS-APP ECF No. 15-2 filed 03/08/19                          PageID.75        Page 8 of 18



     34. Defendants’ writ and the representations to the contrary contained therein

 constitute false, deceptive, and misleading representations – representations which

 actually did mislead and deceive National Realty into believing that Plaintiff’s

 wages should be garnished pursuant to Defendants’ writ.

     35. Rather than engage in the research and investigation necessary to form

 knowledge or good reason to know that National Realty may be the proper garnishee,

 Defendants merely searched for an Angela Roe in Michigan, came across Plaintiff’s

 readily available online employment information,3 and began garnishment

 proceedings against National Realty, who in turn represented to Plaintiff that her

 wages would be garnished.

     36. As such, Defendant was clearly fishing for an Angela Roe without engaging

 in the research and investigation necessary to initiate garnishment proceedings,

 further illustrating the false, deceptive, and misleading nature of their

 representations.

     37. Defendants’ fishing effort was additionally abusive and unfair. Through

 absolutely no fault of her own, Plaintiff was subjected to undue stress, anxiety, lost

 business opportunity, and emotional distress because Defendant abusively and



 3
   When one searches Google for “Angela Roe Michigan” – Plaintiff’s employment information is the first search
 result. See
 https://www.google.com/search?safe=off&rlz=1C1GCEU_enUS821US821&ei=pwWAXLrKNaHMjwTk37mIDA
 &q=angela+roe+michigan&oq=angela+roe+michigan&gs_l=psy-
 ab.3..35i39.3769.4815..4895...0.0..0.104.741.6j2......0....1..gws-wiz.......0j0i22i30j0i22i10i30.0-aK3BzMyu8

                                                       7
Case 2:18-cv-13536-GCS-APP ECF No. 15-2 filed 03/08/19          PageID.76     Page 9 of 18



 unfairly sent a writ for garnishment to her employer suggesting that her employer

 was in control of the property of an Angela Roe.

    38. Frustrated, distressed, confused, and concerned over Defendants’ conduct,

 Plaintiff spoke with Sulaiman regarding her rights.

    39. Plaintiff has suffered concrete harm as a result of Defendants’ actions,

 including but not limited to, invasion of privacy, emotional distress, lost business

 opportunity, confusion, aggravation, and the embarrassment commensurate with her

 employer believing she owed a debt that had been reduced to judgment.

    40. Plaintiff has further suffered a violation of her federally protected interests as

 a result of Defendants’ conduct. “Congress designed the [FDCPA] to ‘eliminate the

 recurring problem of debt collectors dunning the wrong person . . . .” Swanson v. S.

 Or. Credit. Serv., Inc., 869 F.2d 1222, 1225 (9th Cir. 1988). As such, Defendants’

 conduct is the precise kind of conduct designed to be redressed by the FDCPA,

 illustrating how Plaintiff’s federally protected interests were violated by Defendants’

 conduct.

     COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                             (AGAINST ROOSEN)

    41.Plaintiff repeats and realleges paragraphs 1 through 40 as though fully set

 forth herein.




                                            8
Case 2:18-cv-13536-GCS-APP ECF No. 15-2 filed 03/08/19          PageID.77    Page 10 of 18



       42. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA

 because, through the representations in the writ for garnishment, Roosen alleged that

 the Angela Roe employed by National Realty – Plaintiff – owed the subject debt.

       43. Roosen is a “debt collector” as defined by §1692a(6) of the FDCPA, because

 it regularly use the mail and/or the telephone to collect, or attempt to collect,

 delinquent consumer accounts.

       44. Roosen identifies itself as a debt collector, and is engaged in a business the

 principal purpose of which is collecting or attempting to collect, directly or

 indirectly, defaulted debts owed or due or asserted to be owed or due to others.

 Roosen is also a member of multiple associations for debt collectors, such as the

 National Association of Retail Collection Attorneys, and the International

 Association of Commercial Collectors, Inc.4

       45.The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out

 of a transaction due or asserted to be owed or due to another for personal, family, or

 household purposes.

            a. Violations of FDCPA § 1692c(b)

       46. Pursuant to § 1692c(b), a debt collector is prohibited from communicating

 with third parties in connection with its attempts to collect upon debts. See 15 U.S.C.

 § 1692c(b).


 4
     http://www.rvolaw.com/

                                             9
Case 2:18-cv-13536-GCS-APP ECF No. 15-2 filed 03/08/19        PageID.78    Page 11 of 18



    47.Roosen violated § 1692c(b) when it communicated with Plaintiff’s employer,

 National Realty, regarding the subject debt. Through the writ of garnishment,

 Roosen alleged that the Angela Roe employed by Defendant – Plaintiff – owed the

 subject debt. As such, Defendant impermissibly contacted a third party regarding the

 subject debt in violation of § 1692c(b). It was not “reasonably necessary” for Roosen

 to contact National Realty, as only actions against the correct Angela Roe and her

 employer would have been reasonably necessary to effectuate a postjudgment

 remedy.

        b. Violations of FDCPA § 1692d

    48. The FDCPA, pursuant to 15 U.S.C. § 1692d, “[a] debt collector may not

 engage in any conduct the natural consequence of which is to harass, oppress, or

 abuse any person in connection with the collection of a debt.”

    49. Roosen violated § 1692d when it engaged in conduct which had the natural

 consequence of harassing, oppressing, and abusing Plaintiff. By representing to

 National Realty that it knew or had good to reason to know that National Realty was

 in control of or possessed property of the Angela Roe referenced in the writ,

 Roosen’s conduct resulted in harassing, oppressing, and abusing Plaintiff. As a result

 of Roosen’s conduct, she was left with the impression that her wages would be

 garnished pursuant to a debt she never incurred. Believing you will be garnished for




                                          10
Case 2:18-cv-13536-GCS-APP ECF No. 15-2 filed 03/08/19        PageID.79    Page 12 of 18



 a debt you do not owe causes one to undoubtedly feel harassed, oppressed, and

 abused, and Roosen’s conduct had the natural consequence of creating such results.

        c. Violations of FDCPA § 1692e

    50.The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from

  using “any false, deceptive, or misleading representation or means in connection

  with the collection of any debt.”

   51.In addition, this section enumerates specific violations, such as:

           “The false representation of – the character, amount, or legal
           status of any debt . . . .” 15 U.S.C. § 1692e(2).

           “The use of any false representation or deceptive means to
           collect or attempt to collect any debt or to obtain information
           concerning a consumer.” 15 U.S.C. §1692e(10).

    52.Roosen violated §1692e, e(2) and e(10) when it falsely, deceptively, and

 misleadingly represented to National Realty that it knew, or had good reason to

 know, that National Realty was in control or possession of property owed to the

 Angela Roe referenced in the writ for garnishment. The facts underpinning the

 instant action demonstrate that Defendants lacked any knowledge, or a good reason

 to have knowledge, that National Realty was in control of property owed to the

 Unknown Angela Roe. Instead, it is clear that Roosen merely engaged in a cursory

 investigation and initiated garnishment proceedings against the first Angela Roe

 whose employment information was readily available online. The deceptive and

 misleading nature of Roosen’s representations is further evinced by the fact that its
                                          11
Case 2:18-cv-13536-GCS-APP ECF No. 15-2 filed 03/08/19        PageID.80    Page 13 of 18



 conduct actually did mislead and deceive National Realty into believing that

 Plaintiff’s wages should be garnished, in turn causing Plaintiff substantial injury.

 “The Court concludes that applying § 1692e to communications made to an

 employer furthers the FDCPA’s purpose of protecting consumers because, as here,

 employer-garnishees are gatekeepers to involuntary payments made in satisfaction

 of an employee’s purported debts. Due to the nature of the employment relationship,

 a misleading statement made to an employer in connection with a garnishment has

 the capacity to mislead and harm a consumer in ways the FDCPA was intended to

 prohibit.” Scott v. Portfolio Recovery Assocs., LLC, 139 F. Supp. 3d 956, 967 (S.D.

 Iowa 2015).

        d. Violations of FDCPA § 1692f

    53.The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from

 using “unfair or unconscionable means to collect or attempt to collect any debt.”

    54.Roosen violated §1692f when it unfairly and unconscionably engaged in a

 fishing expedition which brought Plaintiff within the purview of its collection

 activities. Through no fault of her own, Plaintiff was forced to endure significant

 emotional distress, lost work opportunity, stress, and anxiety resulting from her fear

 that she would have her wages garnished for a debt with which she had absolutely

 no connection. Roosen unfairly and unconscionably sought to initiate garnishment

 proceedings first, and ask questions later, resulting in damages to Plaintiff. Such


                                          12
Case 2:18-cv-13536-GCS-APP ECF No. 15-2 filed 03/08/19        PageID.81    Page 14 of 18



 conduct engaged in by an attorney debt collector is especially unfair and

 unconscionable given their heightened status and ability to directly utilize the legal

 system in connection with their debt collection efforts.

    55. As discussed above, Plaintiff has been harmed and suffered concrete damages

 as a result of Roosen’s illegal actions.

    WHEREFORE, Plaintiff, ANGELA D. ROE, respectfully requests that this

 Honorable Court enter judgment in her favor as follows:

    a. Declaring that the practices complained of herein are unlawful and violate
       the aforementioned bodies of law;

    b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15
       U.S.C. §1692k(a)(2)(A);

    c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as
       provided under 15 U.S.C. §1692k(a)(1);

    d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15
       U.S.C. §1692k(a)(3); and

    e. Awarding any other relief as this Honorable Court deems just and
       appropriate.

     COUNT II – VIOLATIONS OF THE MICHIGAN COLLECTION PRACTICES ACT
                        (AGAINST CREDIT ACCEPTANCE)

    56.Plaintiff restates and realleges paragraphs 1 through 55 as though fully set

 forth herein.

    57.Plaintiff is a “consumer” or “debtor” as defined by M.C.L. § 445.251(1)(d).




                                            13
Case 2:18-cv-13536-GCS-APP ECF No. 15-2 filed 03/08/19         PageID.82    Page 15 of 18



     58. Credit Acceptance is a “regulated person” as defined by M.C.L. §

 445.251(1)(g) as it is a “person whose collection activities are confined and are

 directly related to the operation of a business other than that of a collection agency .

 . . .”

     59.The subject debt is a “[c]laim” or “debt” as defined by M.C.L. §

 445.251(1)(a).

           a. Violations of M.C.L. § 445.252(e)

     60.The MCPA, pursuant to M.C.L. § 445.252(e), prohibits a regulated person

 from “[m]aking an inaccurate, misleading, untrue, or deceptive statement or claim

 in a communication to collect a debt . . . .”

     61. Credit Acceptance violated § 445.252(e) of the MCPA through the indication

 in the writ for garnishment that it knew, or had reason to know, that National Realty

 was in possession or controlled property owed to the Angela Roe referenced in the

 writ for garnishment. As discussed above, Credit Acceptance’s representations

 resulted in National Realty being deceived into believing that Plaintiff’s wages

 needed to be garnished. However, Credit Acceptance’s representations were

 demonstrably false, deceptive, and misleading, as it is clear it did not know or have

 reason to know that National Realty was in possession or controlled property owed

 to the Angela Roe referenced in the writ.

           b. Violations of M.C.L. § 445.252(i)


                                            14
Case 2:18-cv-13536-GCS-APP ECF No. 15-2 filed 03/08/19       PageID.83   Page 16 of 18



    62. Pursuant to M.C.L. § 445.252(i), a regulated person shall not “communicat[e]

 information relating to a debtor’s indebtedness to an employer or employer’s agent

 unless” one of several exceptions are met.

    63.Credit Acceptance violated § 445.252(i) by virtue of sending or causing to be

 sent the writ of garnishment to Plaintiff’s employer. Through the writ, Credit

 Acceptance represented that the Angela Roe employed by National Realty – Plaintiff

 – owed the subject debt and that her wages should be garnished accordingly. While

 also a false statement, such conduct is similarly impermissible contact with a

 debtor’s employer, and thus a violation of the MCPA. Credit Acceptance’s conduct

 does not fall into either of the three exceptions to communications with employers.

          c. Violations of M.C.L. § 445.252(n)

    64.The MCPA, pursuant to M.C.L. § 445.252(n), prohibits a regulated person

 from “[u]sing a harassing, oppressive, or abusive method to collect a debt.”

    65.Credit Acceptance violated § 445.252(n) when it harassing, oppressively, and

 abusively sent of writ of garnishment to Plaintiff’s employer which resulted in

 Plaintiff fearing that her wages would be garnished.

          d. Violations of M.C.L. § 445.252(q)

    66.The MCPA, pursuant to M.C.L. § 445.252(q), subjects regulated persons to

 liability for “[f]ailing to implement a procedure designed to prevent a violation by

 an employee.”


                                          15
Case 2:18-cv-13536-GCS-APP ECF No. 15-2 filed 03/08/19        PageID.84    Page 17 of 18



    67. Credit Acceptance violated the MCPA by failing to adequately have

 procedures in place designed to prevent a violation by its employee(s). Based on the

 facts outlined in this Complaint, Credit Acceptance clearly does not have adequate

 procedures in place designed to ensure that it initiates garnishment proceedings

 against the correct employers of its purported debtors.

    68. Credit Acceptance’s violations of the MCPA were willful. Credit Acceptance

 willfully provided misleading and deceptive information to Plaintiff’s employer,

 which in turn resulted in harassing, oppressing, and abusing Plaintiff.

    WHEREFORE, Plaintiff, ANGELA D. ROE, respectfully requests that this

 Honorable Court enter judgment in her favor as follows:

    a. Declaring that the practices complained of herein are unlawful and violate
       the aforementioned statutes and regulations;

    b. Entitling Plaintiff to injunctive relief, pursuant to M.C.L. § 445.257(1);

    c. Awarding Plaintiff actual damages, including treble damages, pursuant to
       M.C.L. § 445.257(2);

    d. Awarding statutory damages of at least $50.00, including treble damages up
       to $150.00, pursuant to M.C.L. § 445.257(2);

    e. Awarding Plaintiff costs and reasonable attorney fees, pursuant to M.C.L. §
       445.257(2); and,

    f. Awarding any other relief as this Honorable Court deems just and
       appropriate.

 Dated: March 8, 2019                                Respectfully submitted,

 s/ Ahmad T. Sulaiman
                                          16
Case 2:18-cv-13536-GCS-APP ECF No. 15-2 filed 03/08/19   PageID.85   Page 18 of 18



 Ahmad T. Sulaiman, Michigan Bar No. P82149
 Counsel for Plaintiff
 Admitted in the State Bar of Michigan
 Admitted in the Eastern District of Michigan
 Sulaiman Law Group, Ltd.
 2500 South Highland Avenue, Suite 200
 Lombard, Illinois 60148
 (630) 575-8181 x124 (phone)
 (630) 575-8188 (fax)
 ahmad.sulaiman@sulaimanlaw.com

 s/ Nathan C. Volheim
 Nathan C. Volheim, Esq. #6302103
 Counsel for Plaintiff
 Admitted in the Eastern District of Michigan
 Sulaiman Law Group, Ltd.
 2500 South Highland Avenue, Suite 200
 Lombard, Illinois 60148
 (630) 575-8181 x113 (phone)
 (630) 575-8188 (fax)
 nvolheim@sulaimanlaw.com

 s/ Taxiarchis Hatzidimitriadis
 Taxiarchis Hatzidimitriadis, Esq. #6319225
 Counsel for Plaintiff
 Admitted in the Eastern District of Michigan
 Sulaiman Law Group, Ltd.
 2500 South Highland Avenue, Suite 200
 Lombard, Illinois 60148
 (630) 575-8181 x110 (phone)
 (630) 575-8188 (fax)
 thatz@sulaimanlaw.com




                                        17
